Citation Nr: 1820133	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board.  However, he later withdrew his hearing request in writing in September 2014.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than his current rating and warrants a compensable rating.

The Veteran underwent a VA audiological evaluation in August 2014.  However, the audiologist did not review the medical records or describe the functional effects caused by the hearing loss.  See 38 C.F.R. § 4.85(a) (2017); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, this test is insufficient for rating purposes.  On remand, a current examination and updated findings regarding the severity of the Veteran's bilateral hearing loss disability should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  All indicated studies and tests should be performed.  The claims folder should be made available to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be readjudicated.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

